EMPLOYMENT, LOCK-UP AND OPTIONS AGREEMENT

 

This Employment Agreement (this “Agreement”) dated July 10, 2016 is entered into
by and between AmericaTowne, Inc., a Delaware corporation with a mailing address
for notice purposes at 4700 Homewood Court, Suite 100 Raleigh, North Carolina
27609, (the “Company”) and Ying Cheng, an individual with a mailing address of
at No. 59 -5 Room 1201, Jin Bang Road, Siming District, Xiamen, Fujian People's
Republic of China (the “Employee”).

 

WHEREAS, Company wishes to compensate Employee for past services rendered and
other consideration, and to retain the continued services of Employee, and the
Employee wishes to continue with her employment by the Company in consideration
of the stock issuance remuneration agreed to herein, including those options and
lock-up periods set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the parties agree as follows:

 

1. Employment. The Company hereby employs Employee to serve as its “Managing
Director for Business Development in China” and Employee hereby accepts such
employment by the Company, upon the terms and conditions herein provided.

 

    2. Duties and Responsibilities. Employee shall report to the Board of
Directors of the Company pursuant to the procedures set forth in the Company’s
Bylaws. Employee agrees to discharge such duties as may be delegated to her from
time-to-time by the Company.  The Company reserves the right to change or modify
the designation of Employee or her duties at Company's discretion from
time-to-time. During the term of her employment, unless an actual conflict
arises, Employee is authorized to engage in any other business or occupation
provided she has the ability to dedicate, at the very least, twenty hours a
month towards the performance of her duties hereunder. Employee is not
prohibited from making passive or personal investments for which the expenditure
of time is not required.  Employee acknowledges that she shall travel, as
reasonably required by the Company, in connection with her employment, subject
to the Company paying any and all reasonable expenses in advance of such travel.

 

3. Location. The initial principal location where the Employee shall perform
services for the Company shall be at the Company’s permanent business location
at the mailing address above, the Employee agrees to report, as needed and no
less than three times weekly, to the permanent business location and or as
designated by her immediate supervisor.

 



-1- 

 

 

 

4. Term. This Agreement shall commence on the Effective Date. There will be a
three-month initial trial period starting on the Effective Date, and then
extending for three consecutive months at the option of the Company (the
six-month trial period is collectively referred to herein as the “Trial
Period”). Provided the Employee successfully completes the Trial Period, which
shall be determined exclusively at the Company’s discretion, this Agreement
shall continue for a period of three years from the expiration of the Trial
Period (the “Initial Term”). At the expiration of the Initial Term, this
Agreement shall be extended for additional successive one (1) year terms at the
option of the Company upon providing Employee with written notice no later than
thirty (30) days prior to the expiration of the Initial Term (the “Renewal
Term”). The Initial Term and Renewal Term are collectively defined herein as the
“Term.”

 

5. Vacation and Sick Leave. Employee shall be entitled to the number of paid
vacation days that is consistent with existing Company policies for its Employee
officers, and as provided for in the Compensation Schedule.  Employee shall also
be entitled to all paid holidays given by the Company to its Employee officers.

 

6. Compensation. The Company and the Employee agree that the Employee shall be
compensated in the manner and form set forth in the “Compensation Schedule”
attached hereto as Schedule A.

 

7. Termination. The Company may terminate this Agreement without cause at any
time upon thirty (30) days written notice to the Employee. The Employee may
terminate this Agreement without cause at any time upon thirty (30) days’
written notice to the Company. If requested by the Company, the Employee shall
continue to perform her duties and shall receive a mutually agreeable salary up
to the date of termination. In addition, the Company at its discretion may pay
the Employee a severance allowance on the date of the termination.

 

The Company may terminate this Agreement “for cause” immediately without any
notice, and without compensation of any kind whether salary or severance, for
any of the following events: (i) If Employee is convicted for an offence of
felony or any act involving moral turpitude; (ii) If Employee commits any act of
theft, fraud, dishonesty, or falsification of an employment record; (iii) If
Employee commits any breach of this Agreement which remains uncured for a period
of 14 days following written notice of such breach; (iv) If Employee fails to
perform reasonable assigned duties, or fails to perform those duties expected of
an officer of a publicly reporting company to the United States Securities and
Exchange Commission; (v) If Employee improperly discloses Company’s confidential
information; or (vi) If Employee commits any act which causes detrimental effect
to Company’s reputation and business.

 



-2- 

 

 

 

THE PARTIES AGREE THAT ANY COMPENSATION PAID PRIOR TO ANY EVENT OF TERMINATION,
INCLUDING MONEY, STOCK OR OTHER FORMS OF COMPENSATION SHALL BE CONSIDERED FULLY
EARNED AND NOT SUBJECT TO ANY CLAWBACK, UNLESS SUCH MONEY, STOCK OR OTHER FORM
OF CONSIDERATION WAS OBTAINED THROUGH FRAUD, FALSE PRETENSES OR OTHER
INTENTIONAL TORT COMMITTED BY THE EMPLOYEE.

 

8. Expenses. Pursuant to Company policy, and to the extent not set forth in the
Compensation Schedule, the Company shall reimburse the Employee for all
authorized travel and other reasonable expenses incurred by her in furtherance
of the Company’s business upon the Employee’s presentation of an itemized
account of expenditures.

 

9. Benefit Plans. During the Term, the Employee shall be entitled to participate
in any medical and dental plans, life and disability insurance plans, retirement
plans and any other fringe benefit plans or programs maintained by the Company
for the benefit of its Employees. Nothing in this Agreement shall preclude the
Company from terminating or amending any Employee benefit plan or program from
time to time.

 

10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

11. Mediation and Arbitration. Any controversy or claim arising out of or in
relation to this Agreement or the validity, construction or performance of this
Agreement, or the breach thereof, shall be resolved by private arbitration
before a single arbitrator pursuant to the procedures set forth herein. In
selecting a single arbitrator, in the event the parties are unable to reach a
mutual decision on the arbitrator within a commercially reasonable time, the
Employee and the Company, through their attorneys, shall submit three names to
the Chief Financial Officer/Treasurer of the Company, who in turn, shall place
the names on separate sheets of paper of equal dimension, fold and place in a
container for selection. The parties may either, within a commercially
reasonable period of time, (a) meet in person to select a name out of the
container, (b) agree to do the selection through a video feed of the process, or
(c) have the Chief Financial Officer/Treasurer turn over the container to an
independent third-party at her choosing, who in turn would commence the drawing
and then provide the parties with the name of the arbitrator chosen. The parties
agree to waive any and all claims or defenses related to the selection of the
arbitrator.

 



-3- 

 

 

 

The parties shall have the right to engage in pre-hearing discovery in
connection with such arbitration proceedings. The parties agree hereto that they
will abide by and perform any award rendered in any arbitration conducted
pursuant hereto, that any court having jurisdiction thereof may issue a judgment
based upon such award and that the prevailing party in such arbitration and/or
confirmation proceeding shall be entitled to recover its reasonable attorneys'
fees and expenses. The arbitration award shall be final, binding and
non-appealable. The Parties agree to utilize the arbitration rules of the
American Arbitration Association for all aspects of the private arbitration.

 

12. Notices. Any notice to be given hereunder by any party to the other, may be
effected either by personal delivery in writing, or by mail, registered or
certified, postage pre-paid with return receipt requested. Mailed notices shall
be addressed to the parties at the addresses appearing in the introductory
paragraphs of this Agreement, but each party may change their address by written
notice in accordance with this paragraph. Notices delivered personally shall be
deemed communicated as of actual receipt; mailed notices shall be deemed
communicated as of five (5) days after mailing. The Employee agrees to keep the
Company current as to her mailing address, as well as telephone, email and
mobile numbers.

 

13. Waiver. The waiver by either party hereto of any breach of any provision of
this Agreement shall not operate or be construed as a waiver or any subsequent
breach by either party hereto.

 

14. Proprietary Information. The Employee agrees that all processes, procedures,
programs, discoveries, ideas, conceptions, formulae, improvements, developments,
technologies, designs, inventions, processes, designs, software, firmware,
hardware, diagrams, copyrights, trade secrets, and any other proprietary
information (collectively, the “Proprietary Information”), whether or not
patentable or copyrightable, conceived, developed, invented, or made solely by
the Employee, or jointly with others, during the Term of the Agreement shall be
the property of, and belongs to, the Company.

 



-4- 

 

 

 

The Employee agrees to promptly and freely disclose to the Company all such
Proprietary Information which Employee conceives as a result of her employment
by the Company, and Employee agrees to assign and hereby does assign all of her
interest therein to the Company. Whenever requested to do so by the Company,
Employee shall execute any and all applications, assignments, or other
instruments, which the Company shall deem necessary to apply for and obtain
Letters Patent or Copyrights of the United States, or any foreign country, to
otherwise protect the Company's interest in the Proprietary Information or to
vest title to the Proprietary Information in the Company. These obligations
shall survive the termination of Employee's employment and shall be binding upon
Employee's assigns, executors, administrators, and other legal representatives.

 

15. Binding Effect and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Company, its successors and assigns and the Employee
and her heirs and legal representatives.  This Agreement is personal as to
Employee and may not be assigned by Employee without first obtaining the written
consent of the Company. This Agreement may be assigned by the Company without
the prior consent of Employee.

 

16. Severability. The unenforceability of any provision or provisions of this
Agreement shall not affect the enforceability of any other provision of this
Agreement. If, for any reason, any provision of this agreement is held invalid,
all other provisions of this agreement shall remain in effect. If this agreement
is held invalid or cannot be enforced, then to the full extent permitted by law
any prior agreement between the Company (or any predecessor thereof) and the
Employee shall be deemed reinstated as if this agreement had not been executed.

 

17. Entire Understanding. This Agreement, along with Schedule A, contains the
entire understanding of the parties relating to the employment of the Employee
by the Company.  It may be changed only by an agreement in writing signed by the
party or parties against whom enforcement of any waiver, change, modification,
extension or discharge is sought.

 

18. Amendment and Default. This Agreement may be amended in whole or part at any
time and from time to time but only in writing in a form substantially similar
to the form hereof.  In the event of default or breach of any of the terms and
conditions hereof the defaulting party agrees to pay the reasonable attorneys’
fees incurred by the other party in enforcing the provisions hereof.

 

19. Counterparts and Electronic Signatures. This Agreement may be executed in
counterpart, and may be executed by way of facsimile or electronic signature,
and if so, shall be considered an original.

 

 

 

-5- 

 



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

AGREED:

 

EMPLOYEE

 

Date 7/10/2016

 

By: /s/ Ying Cheng

Ying Cheng



 

AMERICATOWNE, INC.

 

Date 7/10/2016

 

By: /s/ Alton Perkins

Alton Perkins

Chairman of the Board

Chief Executive Officer

 

 

-6- 

 



 

SCHEDULE A

 

COMPENSATION SCHEDULE

 

This Compensation Schedule (this “Schedule”) dated July 10, 2016 is entered into
by and between AmericaTowne, Inc., a Delaware corporation with a mailing address
for notice purposes at 4700 Homewood Court, Suite 100 Raleigh, North Carolina
27609 (the “Company”) and Ying Cheng, an individual with a mailing address of at
No. 59 -5 Room 1201, Jin Bang Road, Siming District, Xiamen, Fujian People's
Republic of China (the “Employee”), and is incorporated and merged with the
Employment Agreement executed by the Company and the Employee (the “Agreement”).

 

1. Effective Date. This Schedule is effective upon approval by the Company’s
Board of Directors, and shall continue until such time the Agreement is
terminated under the applicable provisions therein.

 

2. Compensation/Salary & Benefits. Based upon the company’s cash flow and
capital raised, the Company at its discretion will pay salaries, and benefits to
key management staff, other employees and persons. Salaries and benefits may
include commissions, health plans, transportation compensation and other
benefits. The Board will determine the type, amount, timing and distribution of
these salaries and benefits. For this consideration, key employees agree to be
bound by this agreement.

 



-7- 

 

 

 

3. Compensation/Stock Issuance. Upon successful completion of the Trial Period,
the Company agrees to issue 40,000 shares of the Company’s restricted common
stock (the “Shares”) to Executive in consideration of her services. Upon
issuance of the common stock, the shares shall be considered outstanding and
fully paid. The Shares shall be subject to the following terms and conditions:

 

3.1. Employee’s Representations. In connection with the issuance and acquisition
of the Shares, the Employee hereby represents and warrants to the Company as
follows:

 

3.1.1. The Employee is acquiring and will hold the Shares for investment for her
account only and not with a view to, or for resale in connection with, any
“distribution” thereof within the meaning of the Securities Act of 1933 (the
“Securities Act”).

 

3.1.2. The Employee understands that the Shares have not been registered under
the Securities Act by reason of a specific exemption therefrom and that the
Shares must be held indefinitely, unless they are subsequently registered under
the Securities Act, or the Employee obtains an opinion of counsel, in form and
substance satisfactory to the Company and its counsel, that such registration is
not required. The Employee further acknowledges and understands that the Company
is under no obligation to register the Shares.

 

3.1.3. The Employee is aware of the adoption of Rule 144 of the Securities and
Exchange Commission under the Securities Act, which permits limited public
resales of the securities acquired in a non-public offering, subject to the
satisfaction of certain conditions. The Employee acknowledges and understands
that the conditions for resale set forth in Rule 144 have not been satisfied and
that the Company has no plans to satisfy these conditions in the foreseeable
future.

 

3.1.4. The Employee has been furnished with, and has had access to, such
information as she considers necessary or appropriate for deciding whether to
invest in the Shares, and has had an opportunity to ask questions and receive
answers from the Company regarding the terms and conditions of the issuance of
the Shares.

 

3.1.5. The Employee is aware that her investment in the Company is a speculative
investment that has limited liquidity and is subject to the risk of complete
loss. The Employee is able, without impairing her financial condition to hold
the Purchased Shares for an indefinite period and to suffer a complete loss of
her investment in the Purchased Shares.

 

3.2. Limitations on Transfer of The Shares. The Employee shall not sell, assign,
transfer, pledge, hypothecate, mortgage, encumber or otherwise dispose of all or
any of the Shares except as expressly provided in this Agreement.
Notwithstanding, the Employee may transfer all or any of her Shares: (a) by way
of gift to any member of her family or to any trust for the benefit of any such
family member or the Employee; provided, however that any such transferee shall
agree in writing with the Company, as a condition to such transfer, to be bound
by all of the provisions of this Agreement to the same extent as if such
transferee were the Employee, or by will or the laws of descent and
distribution, in which event each transferee shall be bound by all of the
provisions of this Agreement to the same extent as if such transferee were the
Employee. As used herein, the word “family” shall include any spouse, lineal
ancestor or descendant, brother or sister.

 

-8- 

 



3.3. Right of First Refusal on Disposition of The Shares.

 

3.3.1. If at any time the Employee desires to sell for cash any of the Shares
pursuant to a bona fide offer from a third party (the “Proposed Transferee”),
the Employee shall submit a written offer (the “Offer”) to sell such Shares (the
“Offered Shares”) to the Company on terms and conditions, including price, not
less favorable to the Company than those on which the Employee proposes to sell
such Offered Shares to the Proposed Transferee. The Offer shall disclose the
identity of the Proposed Transferee, the number of Offered Shares proposed to be
sold and the price thereof, the total number of Shares owned by the Employee,
and the terms and conditions of, and any other material facts relating to, the
proposed sale.

 

3.3.2. The Company shall have an option for a period of 21 days (the “Company
Option Period”) following in receipt of the Offer to purchase some or all of the
Offered Shares in place of the Proposed Transferee. If the Company desires to
purchase any of the Offered Shares, it shall notify the Employee of such
election during the Company Option Period, stating the number of Offered Shares
it desires to purchase. Such notice shall, when taken in conjunction with the
Offer, be deemed to constitute a valid, legally binding and enforceable
agreement for the sale and purchase of such Offered Shares.

 

3.3.3. If the Company does not purchase all of the Offered Shares, the Offered
Shares not so purchased may be sold by the Employee at any time within 42 days
after the date the Offer was made (i.e. 21 days after the expiration of the
option period in Section 3.3.2, above), subject to the provisions of Section 3.4
and Section 3.5 of this Schedule. Any such sale shall be to the Proposed
Transferee at not less than the price and upon other terms and conditions, if
any, not more favorable to the Proposed Transferee than those specified in the
Offer. Any Offered Shares not sold within such 42 day period shall continue to
be subject to the requirements of a prior offer pursuant to this Section 3.3.
Offered Shares that are sold pursuant to this Section 3.3 to any person who is
not a party hereto shall no longer be subject to this Schedule.



-9- 

 

 

3.4. Additional Restrictions on Resale.

 

3.4.1. Securities Law Restrictions. Regardless of whether the offering and sale
of the Shares under this Schedule have been registered under the Securities Act
or have been registered or qualified under the securities laws of any state, the
Company at its discretion may impose restrictions upon the sale, pledge or other
transfer of the Shares (including the placement of appropriate legends on stock
certificates or the imposition of stop-transfer instructions) if, in the
judgment of the Company, such restrictions are necessary or desirable in order
to achieve compliance with the Securities Act, the securities laws of any state
or any other law.

 

3.4.2. Market Stand-Off. In connection with any underwritten public offering by
the Company of its equity securities pursuant to an effective registration
statement filed under the Securities Act, including the Company’s
initial/primary public offering, the Employee shall not directly or indirectly
sell, make any short sale of, loan, hypothecate, pledge, offer, grant or sell
any option or other contract for the purchase of, purchase any option or other
contract for the sale of, or otherwise dispose of or transfer, or agree to
engage in any of the foregoing transactions with respect to, any Purchased
Shares without the prior written consent of the Company or its underwriters.
Such restriction (the “Market Stand-Off”) shall be in effect for such period of
time following the date of the final prospectus for the offering as may be
requested by the Company or such underwriters. In no event, however, shall such
period exceed 180 days. In the event of the declaration of a stock dividend, a
spin-off, a stock split, an adjustment in conversion ratio, a recapitalization
or a similar transaction affecting the Company’s outstanding securities without
receipt of consideration, any new, substituted or additional securities which
are by reason of such transaction distributed with respect to any Shares subject
to the Market Stand-Off, or into which such Shares thereby become convertible,
shall immediately be subject to the Market Stand-Off. In order to enforce the
Market Stand-Off, the Company may impose stop-transfer instructions with respect
to the Purchased Shares until the end of the applicable stand-off period. The
Company’s underwriters shall be beneficiaries of the agreement set forth in this
Section 3.4.2. This Section 3.4.2 shall not apply to Shares registered in the
public/primary public offering under the Securities Act, and the Employee shall
be subject to this Section 3.4.2 only if all directors, officers, holders of at
least 25% of the outstanding stock of the Company are subject to similar
arrangements. This Section 3.4.2 shall expressly survive a termination of this
Schedule.

 

3.4.3 Lock-Up Provisions. In addition to the other restrictions provided in this
Schedule, the Employee agrees to the following limitations and lock-up
provisions:

 

3.4.3.1 The Employee shall not dispose or convey greater than ten-percent (10%)
of the Shares between the first day after the first year after issuance and the
conclusion of the second year after issuance.

 

3.4.3.1 The Employee shall not dispose or convey greater than twenty percent
(20%) of the Shares between the conclusion of the first year up to and after the
first day of the third year after issuance.

 

3.4.4 Rights of the Company. The Company shall not be required to transfer on
its books any Shares that have been sold or transferred in contravention of this
Agreement or treat as the owner of Purchased Shares, or otherwise to accord
voting, dividend or liquidation rights to, any transferee to whom Purchased
Shares have been transferred in contravention of this Agreement.

 

-10- 

 



3.5. Termination of Restrictions. This Section 3.4.3 shall terminate (a)
immediately prior to the consummation of the first firm commitment underwritten
public offering to an effective registration statement on Form S-1 (or its then
equivalent) under the Securities Act, pursuant to which the aggregate price paid
for the public to purchase of Stock is at least $10.00, or (b) on the third
anniversary of the date of this Schedule, whichever occurs first. It is the
intent of the Employee to agree to this holding period as an agreed upon
“lock-up” period in consideration of her services to the Corporation.

 

3.6. Enforcement of Agreement. The Employee expressly agrees that the Company
will be irreparably damaged if this Agreement is not specifically enforced. Upon
a breach or threatened breach of the terms, covenants or conditions of this
Agreement by the Employee, the Company shall, in addition to all other remedies,
be entitled to a temporary or permanent injunction, without showing any actual
damage, or a decree for specific performance, in accordance with the provisions
hereof. If the Employee fails to fulfill any obligation to sell Shares to the
Company under the Agreement, the Company may, at its option, in addition to all
other remedies it may have, send to the Employee the purchase price for such
Shares as specified in this Agreement. Thereupon the Company, upon written
notice to the Employee, (a) shall cancel on its books the certificate or
certificates representing the Shares to be sold and (b) shall issue, in lieu
thereof, in the name of the Company as treasury shares, a new certificate or
certificates representing such Shares, and all of the Employee’s rights in and
to such Shares shall terminate.

 

3.7. Tax Election. The issuance of the Shares may result in adverse tax
consequences that may be avoided or mitigated by filing an election under
Section 83(b) of the Internal Revenue Code of 1986 (the “Section 83(b)
Election”) within 30 days after the date of purchase. The Employee acknowledges
that she has consulted with her tax advisor to determine the tax consequences of
acquiring the Purchased Shares and the advantages and disadvantages of filing
the Section 83(b) Election and that it is her sole responsibility, and not the
Company’s, to file the Section 83(b) Election in a timely manner, even if the
Employee request the Company to make such filing on her behalf.

 

3.8 Legend. Each certificate evidencing any of the Shares shall bear a legend
substantially as follows:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND MAY NOT BE SOLD, EXCHANGED, TRANSFERRED, PLEDGED, HYPOTHCATED OR
OTHERWISE DISPOSED OF EXCEPT IN ACCORDANCE WITH ANY AND ALL APPLICABLE STATE AND
FEDERAL SECURITIES LAWS, AND IN COMPLIANCE WITH THE EMPLOYMENT AGREEMENT BETWEEN
THE COMPANY AND THE SHAREHOLDER.

 

4. Compensation and Other Consideration. Unless subsequently modified by the
Company and Executive in writing, the issuance of the Shares constitutes the
Executive’s compensation.

 

5. Stock Option. Upon successful completion of the Trial Period and after the
first anniversary of the Initial Term, the Employee shall have the right, but
not the obligation, to purchase up to 100,000 shares of restricted common stock
at $0.50 per share of the Company for each successive year of the Initial Term
or Renewal Term for up to five years. The shares purchased under this option
shall be considered subject to all rights and restrictions set forth in this
Schedule.

 



-11- 

 

 

 

6. Employee Stock Option Plan. Employee shall be entitled to participate in the
Employee Stock Option Plan of the Company once approved by the Board of
Directors.

 

7. Modification of Schedule. The Company and Employee acknowledge and agree that
modification of this Schedule requires a written document signed by both
parties.

 

8. Vacation and Paid Time Off. Employee agrees to be bound by the policies and
procedures set forth by Company related to vacation and paid time off, which at
the time of execution of the Agreement and this Schedule is three (3) weeks.

 

9. Other Benefits. The Company agrees to extend other employment benefits
provided to other similarly situated key employees consistent with the policies
and procedures of Company, and upon approval by the Board of Directors.

 

IN WITNESS WHEREOF, the parties have executed this Schedule as of the date first
above written.

 

AGREED:

 

EMPLOYEE

 

Date 7/10/2016

 

By: /s/ Ying Cheng

Ying Cheng



 

AMERICATOWNE, INC.

 

Date 7/10/2016

 

By: /s/ Alton Perkins

Alton Perkins

Chairman of the Board

Chief Executive Officer

 

 

 



-12- 

